DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1-5 and 7-14 are pending.  Claims 1-5 and 7-14 are rejected herein.  This is a Final Rejection as necessitated by the amendment and arguments (hereinafter “the Response”) dated 2/21/2022.
Drawings
FIG. 6 is objected to for containing unlabeled boxes.  Regarding the content of drawings 37 C.F.R. 1.83 (a) states:
(a)  The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables and sequence listings that are included in the specification are, except for applications filed under 35 U.S.C. 371, not permitted to be included in the drawings.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the European Union on 10/13/2017. It is noted, however, that applicant has not filed a certified copy of the EP17196426.5 application as required by 37 CFR 1.55.  A copy was submitted on 2/21/2022, but this was not a certified copy.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-5, 7, 8 and 11-14 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by MAYER et al. (US Pub. 2014/0134053).
Regarding claim 1:  MAYER discloses:  Fluid sensing device (FIG. 4B) for a portable electronic device (This is statement of intended use which does not limit the scope of the claim so long as the fluid sensing device is capable of being used with a portable electronic device.  MAYER also explicitly shows a portable electronic device in the form of a cell phone in FIG. 1), comprising: a fluid sensor (42 in FIG. 4B) configured to analyze a sampling volume (It is a chemical sensor as described in para. 42-44); and a pump (43) configured to use thermal transpiration for moving the sampling volume (para. 43-46) and adjust at least one of the flow rate and the temperature of the sampling volume based on at least one of operating parameters of the fluid sensor or a desired catalytic effect on the fluid sensor (Since the device is a thermal pump as described in para. 43-46 it is capable of adjusting flow rate and temperature.  To do this “based on” any particular reason is a statement of why something is done, which does not limit the structure of the apparatus.).
Regarding claim 2:  MAYER discloses:  the fluid is a gas (para. 3, 31).
Regarding claim 3:  MAYER discloses:  the pump is powered by a heat source (para. 46).
Regarding claim 4:  MAYER discloses:  the heat source of the pump is based on at least one of Joule effect (“resistance heating” in para. 46) and solar energy.
Regarding claim 5:  MAYER discloses:  at least one a battery and electronic components (para. 47) used as the heat source of the pump (Please note that a battery 
Regarding claim 7:  MAYER discloses:  the fluid sensor is sensitive to at least one of carbon dioxide in ambient air and alcohol content in exhaled air of a user (“breath analysis for…driving fitness” in para. 3).
Regarding claim 8:  MAYER discloses: the fluid sensing means comprises at least one of a metal oxide (MOX) sensor (para. 31) and a carbon nanotube (CNT) sensor.
Regarding claim 11:  MAYER discloses:  A portable electronic device, comprising at least a fluid sensing device according to claim 1 (FIG. 1 shows a portable electronic device with the fluid sensing device inside.).
Regarding claim 12:  MAYER discloses:  a housing having at least one opening, wherein the fluid sensing device and at least one other functional unit (para. 8) are positioned within the at least one opening.
Regarding claim 13:  MAYER discloses:  the fluid sensing device is positioned further inside the housing than the at least one other functional unit (Para. 42 states that the functional device can be located anywhere along the duct to make use of available space.).
Regarding claim 14:  MAYER discloses:  A method for moving a fluid in a portable electronic device, according to claim 11 (The rejection of claim 11 has been discussed above.), comprising the steps of: a) feeding a sampling volume towards a fluid sensor (para. 44); b) analyzing the sampling volume by the fluid sensor (para. 11); .
Claim(s) 1, 9, and 10 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by CONSADORI et al. (US Pat. 5,055,270).
Regarding claim 1:  CONSADORI discloses:  A fluid sensing device (FIG. 3) for a portable electronic device (This is statement of intended use which does not limit the scope of the claim so long as the fluid sensing device is capable of being used with a portable electronic device.  The device of CONSADORI is electrical with the signal traveling on 24 and 26 in FIG. 1 with processing done by microcontroller 40 in FIG. 2, therefore it is capable of being used with a portable electronic device.), comprising: a fluid sensor (18 in FIG. 3) configured to analyze a sampling volume (col. 8 lines 28-47 discuss the analysis of gas by the gas sensor.); and a pump (117) configured to use thermal transpiration for motionlessly moving the sampling volume (col. 8 lines 18-27) towards the fluid sensor or away from the fluid sensor (toward and away as described in col. 6 lines 6-26), and adjust at least one of the flow rate and the temperature of the sampling volume based on at least one of operating parameters of the fluid sensor or a desired catalytic effect on the fluid sensor Since the device is a thermal pump as described in para. col. 6 lines 6-26, it is capable of adjusting flow rate and temperature.  
Regarding claim 9:  CONSADORI discloses:  a reverse thermal transpiration-based fluid pump configured for ejecting the sampling volume (This is the exhalation part of the “breathing” referred to in col. 8 lines 48-63.).
Regarding claim10:  CONSADORI discloses:  the pump comprises a reversible motionless fluid pump means using thermal transpiration for moving the sampling volume with a bidirectional flow (This is the “breathing” referred to in col. 8 lines 48-63.).
Response to Amendment/Arguments
The replacement drawing for FIG. 6 is acknowledged, but the drawing still contains unlabeled boxes (200, 300, and 205).
The amendments to the claims to avoid interpretation under 35 U.S.C. 112(f) is acknowledged and said interpretation is accordingly withdrawn.
The amendments to the claims to overcome the previous rejections under 35 U.S.C. 112 are acknowledged and said rejections are accordingly withdrawn.
Please note that none of the added language in the amendment dated 2/21/2022 was underlined, however the changes were not extensive and the claim set has still been examined.
The Applicant has argued that both MAYER and CONSADORI do not teach the limitation of adjusting the flow rate or the temperature “based on at least one of operating parameters of the fluid sensor or a desired catalytic effect on the fluid sensor” as recited in claim 1.  This argument has been fully considered and is not persuasive.  Please note that this language was not included in the claims submitted 6/2/2020, and .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/NATHANIEL J KOLB/Examiner, Art Unit 2856